DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/286,324 filed 4/16/2021.
Claims 1-15 are presented for examination

Claim Objections
Claims 3 and 13 are objected to because both claims recites “identifying a voice signal corresponding to the additional information from the audio signal based on the additional information included in the user command.” The Examiner notes that “the additional information” is never defined in the claim nor in its independent claim, claim 3 dependent on claim 1 and claim 13 dependent on claim 11. This making the claim language vague and unclear and leaves the reader in doubt as to the meaning of the technical features to which they refer, exactly what additional information is being referred? The Examiner is thinking the claim language should read “identifying a voice signal corresponding to [[the]] additional information from the audio signal based on the additional information included in the user command.” The Examiner rejection is based on this interpretation. Appropriate correction is required.
Claim 15 is objected to because “the display” recited in “the displaying the caption information comprises displaying the image signal displayed during the preset previous time on a partial region of the display along with the caption information.” Exactly what display is being referred? A display is never defined in the claim language nor in its independent claim 11. The Examiner rejection is based on the interpretation “… on a partial region of [[the]] a display …” Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the audio signal" in “identify a voice signal corresponding to the additional information from the audio signal based on the additional information included in the user command.” Claim 3 depends on claim 2 and claim 2 depends on claim 1. The Examiner notes that both claim 2 and claim 1 contain “an audio signal”. Therefore, it is unclear to which of the two “an audio signal” is being referred for claim 3? Claim 1 “an audio signal” is related to an audio signal in the multimedia being presented. Claim 2 “an audio signal” appears to be related to a voice signal, for example a user voice command, which Examiner is interpreting as for the review. But claim 2 is not really clear on this interpretation. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the audio signal" in “based on a partial region of the display being selected according to a user command, control not to output the audio signal corresponding to the image signal inputted through the inputter and control to output the audio signal corresponding to the image signal displayed on the partial region of the display.” Claim 7 depends on claim 6, and claim 6 depends on claim 5, and claim 5 depends on claim 4, and claim 4 depends on claim 1. The Examiner notes that “an audio signal” is found in claims 1 and 6. Therefore, it is unclear to which of the two “an audio signal” is being referred for claim 7? The first “the audio signal“ in claim 7 appears to be referencing claim 6 “the audio signal“, the second “the audio signal“ in claim 7 is unclear to referencing claim 1 or 6 “an audio signal”? There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the audio signal" in “identify a voice signal corresponding to the additional information from the audio signal based on the additional information included in the user command.” Claim 13 depends on claim 12 and claim 12 depends on claim 11. The Examiner notes that . There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the caption information" in “control the display to display the image signal displayed during the preset previous time on a partial region of the display along with the caption information.” Claim 5 depends on claim 4 and claim 4 depends on claim 1. The Examiner notes that “caption information” is found in claims 4 and 1. Therefore, it is unclear to which of the two “caption information” is being referred for claim 5? There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the caption information" in “the displaying the caption information comprises displaying the image signal displayed during the preset previous time on a partial region of the display along with the caption information.” Claim 15 depends on claim 14 and claim 14 depends on claim 11. The Examiner notes that “caption information” is found in claims 14 and 11. Therefore, it is unclear to which of the two “caption information” is being referred for claim 15? There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the partial region" in “based on a partial region of the display being selected according to a user command, control not to output the audio signal corresponding to the image signal inputted through the inputter and control to output the audio signal corresponding to the image signal displayed on the partial region of the display.” Claim 7 depends on claim 6, and claim 6 depends on claim 5, and claim 5 depends on claim 4, and claim 4 depends on claim 1. The Examiner notes that “partial region” is found in claims 7 and 5. Therefore, it is unclear to which of the two “partial region” is being referred for claim 7? There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carl A. Burger, Pub No US 2018/0160069 A1 (hereinafter Burger).

Regarding Claim 1, Burger discloses an electronic device [FIG.2 & para.0017: Discloses a system that includes an equipment device (element 102 - electronic device).] comprising:
a display [FIG.2 & para.0040: Discloses a display device (element 240).];
a speaker [FIG.2 & para.0041: Discloses a speaker (element 246).];
an inputter [FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically.]; and
a processor [FIG.2 & para.0036: Discloses a processor (element 220) configured to perform the functions of the equipment device (element 102)] configured to:
control the display to display an image signal inputted through the inputter [FIGs.1, 2 & para.0020, 0041: Discloses an input device (element 242) such as a remote control (element 110) provides for users to submit instructions to the equipment device (element 102) for controlling the display such as a user command to display a closed caption entry corresponding to a previously displayed portion of the video signal; and FIG.2 & para.0031: Discloses the communications interface (element 204 – the inputter) interfaces with a communications infrastructure (element 202) that provides an interface for connecting the equipment device (element 102) to one or more communications mediums (element 206 – broadcasting networks) for the electronic transmission or receipt of data signals (an image signal) that are encoded or otherwise superimposed with data for use in performing the functions.], control the speaker to output an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the , and
based on a user command being input, control the display to display caption information corresponding to the audio signal outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input (a user command being input) by the user via the input device (element 110). The user instruction may request the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).].

Regarding Claim 4, Burger discloses the electronic device of claim 1, and further discloses wherein the processor is further configured to, while the image signal inputted through the inputter is displayed, control the display to display caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate (control) the closed captioning display of the display device as part of the identification and display of the earlier (preset previous time) closed caption entries; and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry.].

 the electronic device of claim 4, and further discloses wherein the processor is further configured to control the display to display the image signal displayed during the preset previous time on a partial region of the display along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display device (element 240) without interrupting the video signal, such that the earlier closed caption entry is being displayed during a different portion (a partial region of the display) of the video signal than its associated portion; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed.].

Regarding Claim 8, Burger discloses the electronic device of claim 1, and further discloses further comprising:
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.];
wherein the processor is further configured to store the audio signal inputted through the inputter in the memory [para.0021: Discloses the equipment device (element 102) may be configured to store a buffer of the closed caption entries that accompany the video signal being displayed on the display.], and delete, from the memory, the audio signal inputted prior to the preset time with respect to a current point of time, among the stored audio signals [para.0021: Discloses the buffer may be operated as a "first in, first out" buffer, such that each time a new closed caption entry is stored into the buffer, the earliest entry that had been added to the buffer is removed (deleted); and para.0024: Discloses deletion of earlier closed caption entries may also be accomplished by a user command, a timeout of a predetermined period of time, or by other suitable criteria.].

Regarding Claim 9, Burger discloses the electronic device of claim 1, and further discloses further comprising:
a microphone [para.0020: Discloses the input device (element 110) may be a microphone.]; and
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.],
wherein the processor is further configured to:
while the audio signal is outputted through the speaker, control the microphone to perform recording [para.0020-0021: Discloses a microphone can be used as an input device to submit an instruction to the equipment device (element 102) to record.], 
store a signal recorded through the microphone in the memory [para.0021: Discloses a microphone can used as an input device to submit an instruction to the equipment device (element 102) to store a buffer of the closed caption entries from audio signal that accompany the video signal being displayed on the display device (element 240).], 
obtain a signal recorded during the preset previous time based on a point of time of inputting the user command, among the recorded signals stored in the memory, and control the display to display the caption information based on the obtained signal [para.0022: Discloses the equipment device (element 102) may receive an instruction submitted by the user to view the earlier stored closed caption entry. The equipment device (element 102) may access the buffer stored therein and access the earlier closed caption entry, which may then be displayed on the display device (element 240) without interrupting the video signal.].

Regarding Claim 10, Burger discloses the electronic device of claim 1, and further discloses wherein the processor is further configured to, based on receiving a user voice command, identify whether the user voice command is the user command to display the caption information [para.0020: Discloses the input device (element 110) may be a microphone, receiving voice instructions to store a buffer of the closed caption entries (the user command).].

Regarding Claim 11, Burger discloses a method of controlling an electronic device [FIG.2 & para.0017: Discloses controlling an equipment device (element 102 - electronic device) for receiving , the method comprising:
displaying an image signal inputted through an inputter [FIGs.1, 2 & para.0020, 0041: Discloses an input device (element 242) such as a remote control (element 110) provides for users to submit instructions to the equipment device (element 102) for controlling the display such as a user command to display a closed caption entry corresponding to a previously displayed portion of the video signal; and FIG.2 & para.0031: Discloses the communications interface (element 204 – the inputter) interfaces with a communications infrastructure (element 202) that provides an interface for connecting the equipment device (element 102) to one or more communications mediums (element 206 – broadcasting networks) for the electronic transmission or receipt of data signals (an image signal) that are encoded or otherwise superimposed with data for use in performing the functions.];
outputting an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the displayed image signal); and para.0033: Discloses source signal include audio signals (an audio signal); and para.0041: Discloses controlling output devices such as a speaker.]; and
based on a user command being input, displaying caption information corresponding to the audio signal outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input (a user command being input) by the user via the input device (element 110). The user instruction may request the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).].

 the method of claim 11, wherein the displaying the caption information comprises, and further discloses while the image signal inputted through the inputter is displayed, displaying caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate (control) the closed captioning display of the display device as part of the identification and display of the earlier (preset previous time) closed caption entries; and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry.].

Regarding Claim 15, Burger discloses the method of claim 14, and further discloses wherein the displaying the caption information comprises displaying the image signal displayed during the preset previous time on a partial region of the display along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display device (element 240) without interrupting the video signal, such that the earlier closed caption entry is being displayed during a different portion (a partial region of the display) of the video signal than its associated portion; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed.].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 A1 (hereinafter Burger) in view of VEERAMANI et al., Pub No US 2018/0277142 A1 (hereinafter VEERAMANI).

Claim 2, Burger discloses the electronic device of claim 1, and Burger does not explicitly disclose wherein the processor is further configured to:
identify a voice signal from an audio signal outputted during the preset previous time, obtain a text corresponding to the voice signal, and control the display to display the caption information based on the obtained text (emphasis added to distinguish the elements not taught by Burger). However, in analogous art, VEERAMANI discloses multi-media content may include an audio interceptor to intercept an audio portion of an audio/video output stream of a multi-media application. A speech recognizer coupled to the audio interceptor to, in real time, process the audio portion of the audio/video stream, recognize (identifying) speech (a voice signal) within the audio portion, and automatically generate text corresponding to recognized speech (obtain a text corresponding to the voice signal). The automatically generated text (caption information) may be outputted as closed captions to the display to complement video content of the audio/video stream. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burger in view of VEERAMANI to obtain text corresponding an identified a voice signal within an audio signal and output text as closed caption to the 

Regarding Claim 3, the combined teachings of Burger and VEERAMANI discloses the electronic device of claim 2, and further discloses wherein the processor is further configured to identify a voice signal corresponding to the additional information from the audio signal [VEERAMANI - para.0029: Discloses additional information in the user command may be identifying speech/speaker (voice) to which earlier closed caption is to be presented of that speaker.] based on the additional information included in the user command [Burger - para.0045: Discloses the processor (element 220) of the equipment device (element 102) may determine what, if any, further input instructions (identify additional information included in the user command) are received from the user via the input/output interface (element 242).]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 12, Burger discloses the method of claim 11, wherein the displaying the caption information comprises identifying a voice signal from an audio signal outputted during the preset previous time, obtaining a text corresponding to the voice signal, and displaying the caption information based on the obtained text (emphasis added to distinguish the elements not taught by Burger). However, in analogous art, VEERAMANI discloses multi-media content may include an audio interceptor to intercept an audio portion of an audio/video output stream of a multi-media application. A speech recognizer coupled to the audio interceptor to, in real time, process the audio portion of the audio/video stream, recognize (identifying) speech (a voice signal) within the audio portion, and automatically generate text corresponding to recognized speech (obtain a text corresponding to the voice signal). The automatically generated text (caption information) may be outputted as closed captions to the display to complement video content of the audio/video stream. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burger in view of VEERAMANI to obtain text corresponding an identified a voice signal within an audio signal and output text as closed 

Regarding Claim 13, the combined teachings of Burger and VEERAMANI discloses the method of claim 12, and further discloses wherein the method further comprises identifying a voice signal corresponding to the additional information from the audio signal [VEERAMANI - para.0029: Discloses additional information in the user command may be identifying speech/speaker (voice) to which earlier closed caption is to be presented of that speaker.] based on the additional information included in the user command [Burger - para.0045: Discloses the processor (element 220) of the equipment device (element 102) may determine what, if any, further input instructions (identify additional information included in the user command) are received from the user via the input/output interface (element 242).]. This claim is rejected on the same grounds as claim 12.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 A1 (hereinafter Burger) in view of PARK et al., Pub No US 2009/0119725 A1 (hereinafter PARK).

Regarding Claim 6, Burger discloses the electronic device of claim 5, and Burger does not explicitly disclose wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, adjust an output volume of an audio signal corresponding to the image signal inputted through the inputter. However, in analogous art, PARK discloses in paragraph 0030 the function of adjusting volume separately for plurality of windows (partial region). FIG.12 illustrates an image signal displayed on a main display screen (element 1220) having a volume control (element 1225) for adjusting (a user command) output volume of the audio signal. Also illustrated is a partial region (element 1210) of the display that has its own volume control (element 1215) for adjusting output volume for that particular audio signal. Therefore, it would have been obvious to one 

Regarding Claim 7, the combined teachings of Burger and PARK discloses the electronic device of claim 6, and PARK further disclose wherein the processor is further configured to, based on a partial region of the display being selected according to a user command, control not to output the audio signal corresponding to the image signal inputted through the inputter and control to output the audio signal corresponding to the image signal displayed on the partial region of the display [FIG.12: Discloses that when the volume control (element 1215) at the partial region of the display (element 1210) is in the far most down position (selected by user - a user command), is now controlled not to output the audio signal.]. This claim is rejected on the same grounds as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suvorov et al., (US 2014/0111688 A1) - Discloses blending a caption synchronized for display with a predetermined segment of the video program with one or more previous captions synchronized to be displayed with one or more previous segments in sequence of the video program to thereby form a blend of captions [para.0009].
Abecassis et al., (US 2015/0170325 A1) – Discloses enable replaying various previously played segments of the video that precede a decision point and that assist the user in recollecting relevant details [para.0161].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426